Citation Nr: 1037035	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  03-31 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to a compensable evaluation for residuals of a 
resection of left eye muscle for esotropia.  

3.  Entitlement to service connection for a headache disability, 
to include as secondary to service-connected residuals, 
resection, left eye muscle for esotropia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran has active service from January 1966 to January 1968.

This matter originally came to the Board of Veterans' Appeals 
(BVA or Board) from July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Offices (RO) in Chicago, 
Illinois, which in pertinent part, denied the claim for service 
connection of bilateral tinnitus and continued a noncompensable 
evaluation for residuals, resection, left eye muscle for 
esotropia.  Jurisdiction over these claims was later transferred 
to the Waco RO.  In March 2009, the Board returned the case for 
additional development, and the case was subsequently returned to 
the Board for further appellate review

The issues of entitlement to a compensable evaluation for 
residuals, resection, left eye muscle for esotropia and 
entitlement to service connection for a headache disability, to 
include as secondary to residuals, resection, left eye muscle for 
esotropia will be addressed in the REMAND portion of the decision 
below.



FINDING OF FACT

Bilateral recurrent tinnitus was not manifested during service or 
for many years thereafter, and is not shown to be causally or 
etiologically related to service, including any noise exposure 
therein.




CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in February 2004, 
March 2006, and June 2008.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the Veteran's appeal.

The Veteran contends that he has disabling bilateral tinnitus due 
to in-service noise exposure.  Applicable law provides that 
service connection will be granted if it is shown that a veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty, in active military, naval, or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in- service disease or 
injury and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247 (1999); see also Pond v. West, 12 Vet. App. 341, 
346 (1999).

The Board finds that the Veteran's tinnitus was not incurred in 
or aggravated by his active service.  The Board acknowledges that 
the Veteran is currently suffering from bilateral recurrent 
tinnitus.  This fact is confirmed by both VA and private medical 
records.  A June 2003 VA audio examination shows the Veteran has 
been diagnosed with bilateral recurrent tinnitus.  A November 
2008 record from Dr. Dansby, a private physician specializing in 
otolaryngology, also shows that the Veteran as diagnosed with 
bilateral tinnitus.  

The Veteran has reported in-service noise exposure from big guns 
and various types of explosions, including during his time in 
Vietnam.  In his October 2003 Substantive Appeal, he stated that 
he suffered acoustic trauma in the Army while serving as an 
infantryman.  The Veteran's service personnel records and DD Form 
214 reflect that during his service with the United States Army, 
the Veteran served as a laundry and impregnation specialist.  He 
served one year overseas with the USARPAC (U.S. Army Pacific 
Command) and received a Vietnam Service Medal.  The Veteran is 
competent to report that he was exposed to acoustic trauma and 
began experiencing tinnitus during service.  See Barr v. 
Nicholson, 21 Vet. App.  303, 307 (2007).  Based on these facts, 
and for purposes of this appeal, the Board will assume, for 
purposes of this appeal, that the Veteran was exposed to acoustic 
trauma during active service.  However, the Board finds that 
statements from the Veteran to the effect that he began 
experiencing tinnitus during service are not credible as they are 
inconsistent with the evidence of record, including the Veteran's 
own statements.

The Veteran's service treatment records are negative for 
complaints or findings related to tinnitus.  The Veteran 
underwent a separation physical examination in December 1967 and 
tinnitus was not noted.  The Veteran also denied having any ear 
trouble on his Report of Medical History form that accompanied 
the examination report.  Thus, there is no objective evidence of 
tinnitus in service.

The Veteran has also proffered inconsistent statements regarding 
the onset of his tinnitus, and as such, they of unequal probative 
value.  The Veteran first contended at the June 2003 VA 
examination that his tinnitus symptoms had begun only 2-3 years 
prior, approximately in 2000.  In November 2008, the Veteran 
reported to Dr. Dansby that his tinnitus had begun more than 40 
years prior, which would have included his military service.  
Neither statement is supported by the record.  As shown, the 
Veteran's service treatment records contain no reference to 
tinnitus or tinnitus symptoms.  The Board also notes that VA 
treatment records, which date from February 1979 to December 
2009, reflect no subjective complaints or objective findings of 
tinnitus.  As such, the Board places greater weight on history 
reported at the time of the June 2003 VA examination, rather than 
the history provide to Dr. Dansby in November 2008, since it was 
provided earlier in time.  It is also consistent with the 
evidence of record, including, as will be explained below, the 
rationale provided in the June 2003 VA examination report. 

A significant lapse in time between military service and evidence 
of post-service diagnosis or medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v.  West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this 
case, the considerable gap of over 30 years- from the time the 
Veteran separated from service in 1968 and the time tinnitus was 
first reported at the VA examination in 2003- weighs against the 
probative value of the Veteran's current contentions and is 
significant evidence against the Veteran's claim.  

Moreover, the probative medical evidence does not establish a 
nexus between the Veteran's current tinnitus disability and in-
service noise exposure.  In this regard, the June 2003 VA audio 
examiner noted the Veteran's report of having in-service noise 
exposure with no post-military noise exposure, and current 
tinnitus present for the last two to three years.  Based on the 
Veteran's report, clinical examination, and a review of the 
claims file, the examiner opined that it is less likely than not 
that the current tinnitus is related to noise exposure or 
acoustic trauma that occurred during active duty.  The rationale 
provided was that since the Veteran's service treatment records 
were negative for tinnitus (or hearing loss) and hearing was 
normal at the time of separation, it would appear that his 
current bilateral recurrent tinnitus occurred subsequent to 
separation-the combined result of genetic and environmental 
factors.  The Board assigns this report high probative value 
because the examiner clearly based his impression on the 
Veteran's history as reported at the examination, as well as 
contained in the claims file, and current objective diagnostic 
tests.  

In the November 2008 private opinion, Dr. Dansby stated that the 
Veteran reported a more than 40-year history of bilateral 
tinnitus that he attributed to noise exposure during service in 
Vietnam.  Dr. Dansby opined that the Veteran's current bilateral 
tinnitus was "in all medical probability caused by or initiated 
by noise exposure in his past history."  However, no rationale 
was provided for this opinion.  Among the factors for assessing 
the probative value of a medical opinion are the examiner's 
access to the claims file, and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A 
medical opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 
460- 61 (1993).  Furthermore, an opinion that is unsupported and 
unexplained is purely speculative and does not provide the degree 
of certainty required for medical nexus evidence.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  As Dr. Dansby's opinion is 
unsupported by a clinical rationale, or reference to the evidence 
of record, including the Veteran's service treatment records, it 
is accorded no probative value.

There is no other medical evidence in the file regarding the 
relationship between the Veteran's current bilateral tinnitus and 
any acoustic trauma he may have suffered in service.  The Veteran 
himself has stated that he believes that there is such a nexus.  
The Board recognizes the sincerity of the argument advanced by 
the Veteran; however, resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  To the extent that the Veteran seeks to establish the 
etiology of his bilateral tinnitus, the Board finds that he is 
not competent to do so and will not consider his testimony for 
these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Absent a finding of tinnitus in service; a credible report of 
continued tinnitus symptomatology since service; or probative 
medical evidence establishing a nexus between the Veteran's 
current bilateral tinnitus disability and his active service, the 
Veteran's claim must be denied.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for tinnitus is denied.


REMAND

A preliminary review of the record with respect to the remaining 
issues discloses a need for further development prior to further 
appellate review.  In this regard, the Veteran seeks an increased 
rating for his service-connected residuals, resection, left eye 
muscle for esotropia, which is currently evaluated as 
noncompensable under 38 C.F.R. § 4.84a, Diagnostic Code 6090.  
This issue was previously before the Board in March 2009, at 
which time it was returned for additional development.  In the 
March 2009 decision, the Board noted that while there were 
several VA eye examination reports of record pertaining to the 
Veteran's residuals, resection, left eye muscle for esotropia, 
none of the examination reports had a plotted Goldmann Perimeter 
Chart associated with it.

Pursuant to the Board's March 2009 request the Veteran was 
afforded VA examinations to evaluate his service-connected eye 
disability in June 2009 and August 2009.  The examiner provided a 
Goldmann Kinetic Visual Fields Chart in connection with the 
August 2009 examination.  However, the graphical representations 
of the visual fields were not interpreted by the examiner in the 
VA examination report.  It was noted, however, that the results 
were abnormal.  In light of this, the Board finds that the recent 
VA examination reports do not contain sufficient detail for 
evaluation purposes.  38 C.F.R. § 4.2; see Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (holding that neither the Board nor the RO 
may interpret graphical representations of audiometric data).  
The Board finds that interpretation of the visual field charts 
should be provided by an appropriate specialist.

The Veteran also seeks service connection for a headache 
disability, claimed as secondary to his service-connected 
residuals, resection, left eye muscle for esotropia.  In January 
2009, the RO denied that claim.  In February 2009, the Veteran 
submitted a statement that was construed as a Notice of 
Disagreement (NOD) to his request for service connection for the 
headache disability.  The record reflects that the RO has not 
issued the requisite Statement of the Case (SOC) with respect to 
this issue pursuant to 38 C.F.R. § 20.200.  Therefore, the Board 
must remand this issue for proper issuance of a SOC and to 
provide the Veteran an opportunity to perfect an appeal of the 
issue thereafter by filing a timely substantive appeal.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO/AMC should furnish the Veteran a 
Statement of the Case regarding the claim for 
service connection for a headache disability 
secondary to service-connected residuals, 
resection, left eye muscle for esotropia.  
The Veteran should be clearly advised of the 
need to file a Substantive Appeal and the 
time period for doing so if he wishes to 
complete an appeal for this matter. 

2.  The AMC/RO should have a certified 
specialist interpret any graphical 
representations of visual field testing, to 
include the August 2009 chart.  The results 
of such testing should be reported in terms 
of the applicable rating criteria.  In this 
regard, for VA rating purposes, the normal 
visual field extent at the 8 principal 
meridians, in degrees, is: temporally, 85; 
down temporally, 85; down, 65; down nasally, 
50; nasally, 60; up nasally, 55; up, 45; up 
temporally, 55.  The total visual field is 
500 degrees.  The specialist should report 
the extent of the remaining visual field in 
each of the eight 45 degree principal 
meridians.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


